DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Kincart (Reg. No. 43,716) on 3/26/2021.
 	Claims 2, 3, and 4 are incorporated into claim 1. Claims 2, 3, and 4 are cancelled. Claims 1, 5-6, 13-16, and 18 are amended as following:
1.  (Currently amended) An apparatus comprising:
a headset supportable on a head of an agent
a biosensor operative to provide empirical data descriptive of the agent; 
a display comprising a human readable interface;
a first wireless position device fixedly attached to the headset at a first position of the headset;
a second wireless position device fixedly attached to the headset at a second position;
a controller in logical communication with the first wireless position device and the second wireless position device, the controller comprising a processor and a digital storage storing software executable on demand to cause the apparatus to:
wirelessly communicate first timing information between the first wireless position device and at least three reference point transceivers;
determine an X,Y, and Z coordinate set descriptive of a position the first wireless position device wherein the X, Y, and Z coordinates are determined using the first timing information comprising a time of travel of the wireless communication between the first wireless position device and at least one of the three positioning reference devices;
generate a position of the first wireless position device based upon the first timing information communicated between the first wireless position device and the at least three reference point transceivers;
wirelessly communicate second timing information between the second wireless position device and the at least three reference point transceivers;
generate a position of the second wireless position device based upon the second timing information communicated between the second wireless position device and the at least three reference point transceivers;
generate a vector intersecting the position of the first wireless position device and the second wireless position device;
generate a query of a database based upon the vector generated;
query the database with the query based upon the vector; and
generate a user interface based upon a received response to the query and the empirical data descriptive of the agent.
2.	(Cancelled) .
3.	(Cancelled) .
4.	(Cancelled) . 
1 further comprising a second controller in communication with the first controller, the second controller located remote from the headset.
6.	(Currently amended) The apparatus of Claim 1 further comprising a set of stereoscopic cameras.
13. 	(Currently amended) The apparatus of Claim 1 wherein at least one of the first wireless position device and the second wireless position device wirelessly communicate with at least one of the three reference point transceivers via an ultra wide band wireless communication.
14.	(Currently amended) The apparatus of Claim 1 wherein at least one of the first wireless position device and the second wireless position device wirelessly communicate with at least one of the three reference point transceivers via a blue tooth wireless communication.
15.	(Currently amended) The apparatus of Claim 1 wherein the first timing information is communicated between the first wireless position device and a first of the three reference point transceivers in a first modality and is communicated between the first wireless position device and a second of the three reference point transceivers in a second modality.
16.	(Currently amended) The apparatus of Claim 1 wherein the headset comprises a hat.
18.	(Currently amended) The apparatus of Claim  1 wherein the headset comprises a pair of eyeglasses.

Allowable Subject Matter
Claims 1, and 5-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly, 
“a headset supportable on a head of an agent;
a biosensor operative to provide empirical data descriptive of the agent; 
a display comprising a human readable interface;
a first wireless position device fixedly attached to the headset at a first position of the headset;
a second wireless position device fixedly attached to the headset at a second position;
a controller in logical communication with the first wireless position device and the second wireless position device, the controller comprising a processor and a digital storage storing software executable on demand to cause the apparatus to:
wirelessly communicate first timing information between the first wireless position device and at least three reference point transceivers;
determine an X,Y, and Z coordinate set descriptive of a position the first wireless position device wherein the X, Y, and Z coordinates are determined using the first timing information comprising a time of travel of the wireless communication between the first wireless position device and at least one of the three positioning reference devices;
generate a position of the first wireless position device based upon the first timing information communicated between the first wireless position device and the at least three reference point transceivers;
wirelessly communicate second timing information between the second wireless position device and the at least three reference point transceivers;
generate a position of the second wireless position device based upon the second timing information communicated between the second wireless position device and the at least three reference point transceivers;

generate a query of a database based upon the vector generated;
query the database with the query based upon the vector; and
generate a user interface based upon a received response to the query and the empirical data descriptive of the agent”.

Claims 5-20 are allowed due to dependency of claim 1.

Closest Reference Found
Closest prior art of record includes Hall (US 20180113506 A1) in view of SMITH (US 20160084936 A1) and Sala (US 20160379083 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as mentioned above.
Hall (US 20180113506 A1) teaches a position tracking system that includes an array of detection pixels coupled to a head-mounted display (HMD) configured to capture light signals reflected from an environment surrounding the HMD. The position tracking system maintains, in a database, signal data related to a plurality of positions of the HMD. The position tracking system determines signal data related to a position of the HMD, based on the light signals captured during a time instant of the position of the HMD. The position tracking system matches the determined signal data to the maintained signal data, determines a present position of the HMD based on the matching, updates position data of the HMD with the determined position, and provides the updated position data of the HMD.

Sala (US 20160379083 A1) teaches a system includes a memory and a processor 

configured to select a set of scene point pairs, to determine a respective feature vector for each 

scene point pair, to find, for each feature vector, a respective plurality of nearest neighbor 

point pairs in feature vector data of a number of models, to compute, for each nearest 

neighbor point pair, a respective aligning transformation from the respective scene point pair 

to the nearest neighbor point pair, thereby defining a respective model-transformation 

combination for each nearest neighbor point pair, each model-transformation combination 

specifying the respective aligning transformation and the respective model with which the 

nearest neighbor point pair is associated, to increment, with each binning of a respective one of 

the model-transformation combinations, a respective bin counter, and to select one of the 

model-transformation combinations in accordance with the bin counters to detect an object 

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HAI TAO SUN/Primary Examiner, Art Unit 2616